                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          No. 5:18-CV-00449-FL

WARREN A. SPAULDING,                )
                                    )
                  Plaintiff,        )
                                    )
       v.                           )
                                    )         ORDER TO REMAND
NANCY A. BERRYHILL,                 )
Acting Commissioner of              )
Social Security,                    )
                                    )
                  Defendant.        )
___________________________________ )

      This matter is before the Court on Plaintiff’s Complaint and Defendant’s

Motion for Remand to the Commissioner. Plaintiff’s counsel consented to

Defendant’s Motion for Remand.

      The Court finds good cause has been alleged for Defendant’s Motion to

Remand. Accordingly, the Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for

further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

      The Clerk of Court is directed to enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.
                      19th
      SO ORDERED this _______ day of April, 019.


                                       ________________________
                                       Louise W. Flanagan
                                       United States District Judge
